Buckley, J.,
dissents in a memorandum as follows: Since CPLR 3404 and the decisional law make it clear that an affidavit of merit is required to restore a case which has been automatically dismissed, I am constrained to dissent.
Plaintiff had stipulated with defendant to mark the case off the calendar; after an automatic dismissal, plaintiff moved to restore without submitting an affidavit of merit. Notably, even after brought to plaintiff’s attention, no affidavit of merit was submitted to the IAS Court. Instead of satisfying the literal requirement of CPLR 3404, plaintiff opted to rely upon the earlier stipulation. The consistent rule has been that an affidavit of merit is required (Kougianos v City of New York, 234 AD2d 14; Bergan v Home for Incurables, 124 AD2d 517). The stipulation between plaintiff and defendant cannot be used in lieu of an affidavit of merit, which affidavit is not a mere technicality but a plain requirement of CPLR 3404 that has been previously enforced literally.